--------------------------------------------------------------------------------

 



Exhibit 10.21


PROMISSORY NOTE


$31,019,250.00
Dated: November 18, 2002

 
Effective: November 19, 2002



FOR VALUE RECEIVED, and intending to be legally bound, BELTWAY ASSETS LLC, a
Delaware limited liability company having an office 5847 San Felipe, Suite 2600,
Houston, Texas 77057 (hereinafter called the "Borrower"), promises to pay to the
order of LEGG MASON REAL ESTATE SERVICES, INC., a Pennsylvania corporation,
having an address at 100 Light Street, 32nd Floor, Baltimore, Maryland 21202
(hereinafter called the "Lender") or at such place as the holder hereof may from
time to time designate in writing, the principal sum of THIRTY-ONE MILLION,
NINETEEN THOUSAND TWO HUNDRED FIFTY DOLLARS ($31,019,250.00) in lawful money of
the United States of America with interest thereon to be computed on the unpaid
principal balance from time to time outstanding at the rate of 6.08 % per annum
(the "Applicable Rate") from the date hereof and to be paid in installments as
follows:


 
1.
A payment of interest only on the date hereof representing interest from and
including such date to and including December 9, 2002;



 
2.
Consecutive monthly payments of principal and interest together with payment to
the Certificate Trustee, as set forth on Schedule A attached hereto and made a
party hereof, beginning on the First Amortization Payment Date, set forth on
Schedule A, up to and including the payment date immediately before the Final
Payment Date set forth on Schedule A, each of such payments to be applied (a) to
the payment of [the fee owed to the Certificate Trustee;] (b) to the payment of
interest computed at the Applicable Rate; and (c) the balance applied toward the
reduction of the principal sum.



And the balance of said principal sum, together with all accrued and unpaid
interest thereon, shall be due and payable on the Final Payment Date set forth
on Schedule A (the "Maturity Date"). Interest on the principal sum of this Note
shall be calculated on the basis of a three hundred sixty (360) day year
consisting of twelve (12) months of thirty (30) days each.


It is expressly stipulated and agreed to be the intent of Borrower and Lender at
all times to comply with the applicable Texas law governing the maximum rate or
amount of interest payable on this Note or the Debt evidenced by this Note and
by the other Loan Documents (or, to the extent it would permit a greater rate or
amount of interest on this Note or the Debt evidenced by this Note and by the
other Loan Documents, applicable United States federal law) to the end that
neither Borrower nor Lender shall have contracted for, and Lender shall not
charge, take, reserve or receive, and Borrower shall not pay, a greater amount
of interest than under Texas law or applicable United State federal law. If (i)
the applicable law is ever judicially interpreted so as to render usurious any
amount called for under this Note or under any of the other Loan Documents, or
contracted for, charged, taken, reserved or received with respect to the Debt,
or (ii) Lender's exercise of any remedy hereunder or under the other Loan
Documents, including the option herein contained to accelerate the maturity of
this Note, or any prepayment by Borrower, results in Lender having charged,
taken, reserved or received, and Borrower having paid, any interest in excess of
that permitted by applicable law, then it is Borrower's and Lender's express
intent that (A) all amounts theretofore collected by Lender in excess of the
maximum amount of interest allowed by applicable law be credited on the
principal balance of this Note (or, if this Note has been or would thereby be
paid in full, refunded to Borrower), and (B) the provisions of this Note and the
other Loan Documents immediately be deemed reformed and the amounts thereafter
payable, chargeable or collectible hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder and thereunder which does not exceed the maximum amount of
interest allowed by applicable law. All sums paid or agreed to be paid to Lender
for the use, forbearance and detention of the Debt evidenced by this Note and by
the other Loan Documents shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full term of such Debt
until payment in full so that the rate or amount of interest on account of such
Debt does not exceed the usury ceiling from time to time in effect and
applicable to such Debt for so long as debt is outstanding. To the extent that
Lender is relying on Chapter 303, as amended, of the Texas Finance Code to
determine the Maximum Lawful Rate (hereafter defined) payable on such Debt,
Lender will utilize the weekly rate ceiling from time to time in effect as
provided in such Chapter 303, as amended. To the extent United States federal
law permits Lender to contract for, charge or receive a greater amount of
interest than Texas law, Lender will rely on United States federal law instead
of such Chapter 303, as amended, for the purpose of determining the Maximum
Lawful Rate and the maximum amount permitted by applicable Law. Additionally, to
the extent permitted by applicable law now or hereafter in effect and the Loan
Documents, Lender may, at its option and from time to time, implement any other
method of computing the Maximum Lawful Rate under such Chapter 303, as amended,
or under other applicable law by giving notice, if required, to Borrower as
provided by applicable law now or hereafter in effect. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Debt evidenced by this Note. Notwithstanding anything to the contrary contained
herein or in any of the other Loan Documents, it is not the intention of Lender
to accelerate the maturity of any interest that has not accrued at the time of
such acceleration or to collect unearned interest at the time of such
acceleration. "Maximum Lawful Rate" shall mean the maximum lawful rate of
interest which may be contracted for, charged, taken, received or reserved by
Lender in accordance with the applicable laws of the State of Texas (or
applicable United States federal law to the extent that it permits Lender to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law), taking into account all Charges (hereafter defined) made in
connection with the loan evidenced by this Note and the Loan Documents.
"Charges" shall mean all fees and charges, if any, contracted for, charged,
received, taken or reserved by Lender in connection with the transactions
relating to this Note and the Debt evidenced by this Note or by the Loan
Documents which are treated as interest under applicable law. The term
"applicable law" as used in this paragraph shall mean the laws of the State of
Texas or the laws of the United States, whichever allows the greater rate or
amount of non-usurious interest to be contracted for, charged, taken, reserved
or received with respect to the Debt evidenced by this Note and the other Loan
Documents, as such laws now exist or may be changed or amended or come into
effect in the future.


This Note and the Debt evidenced hereby is made pursuant to a Loan Agreement,
dated the Closing Date, between the Lender and Borrower (the "Loan Agreement")
and is secured by the Indenture and the other Security Documents.


All capitalized terms used in this Note and not otherwise defined herein shall
have the meanings ascribed to them in Appendix A to the Loan Agreement and the
rules of construction set forth in Appendix A to the Loan Agreement shall also
apply to this Note. A copy of the Loan Agreement is on file and available for
inspection at the corporate trust office of the Certificate Trustee in Salt Lake
City, Utah. Reference is made to the Loan Agreement for a statement of the
respective rights, limitations of rights, duties and immunities thereunder of
Borrower and Lender.


If an Event of Default exists, the principal of this Note may be declared or
otherwise become due and payable in the manner, at the price (including any
applicable Prepayment Consideration) and with the effect provided in the Loan
Agreement. All of the terms, conditions and agreements contained in the Loan
Agreement and the Security Documents are hereby made part of this Note to the
same extent and with the same force as if they were fully set forth herein.


This Note is not subject to prepayment, in whole or in part, except in
accordance with and subject to and as more fully set forth in Section 2.04 of
the Loan Agreement.


This Note may be defeased in whole but not in part in accordance with and
subject to and as more fully set forth in Section 2.05 of the Loan Agreement.


This Note may not be modified, amended, waived, extended, changed, discharged or
terminated orally or by any act or failure to act on the part of Borrower or
Lender, but only by an agreement in writing signed by the party against whom
enforcement of any modification, amendment, waiver, extension, change, discharge
or termination is sought.


Borrower and all others who may become liable for the payment of all or any part
of the Debt do hereby severally waive presentment and demand for payment, notice
of dishonor, protest, notice of protest, notice of non-payment, and notice of
intent to accelerate the maturity hereof (and of such acceleration); such waiver
of notices, however, shall not apply to notices specifically required under the
Loan Documents. No release of any security for the Debt or extension of time for
payment of this Note or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note or the other Loan Documents made by
agreement between Lender and any other person or party shall release, modify,
amend, waive, extend, change, discharge, terminate or affect the liability of
Borrower, and any other Person who may become liable to pay all or any part of
the Debt, under the Loan Documents.


Notwithstanding anything to the contrary contained in this Note, the liability
of Borrower and the other Released Parties to pay the Debt and perform the Other
Obligations are limited as set forth in Section 12.13 of Exhibit A to the Loan
Agreement, the terms and provisions of which Section are incorporated into this
Note by reference.


Upon the transfer of this Note, (i) Borrower hereby waives notice of any such
transfer; (provided, however, unless and until Lender delivers written notice to
Borrower of such transfer, together with the name, address and such other
relevant payment information as is necessary, any and all amounts due and
payable under the Loan Documents shall continue to be remitted to the payee last
identified by Lender), (ii) Lender may deliver all of the collateral mortgaged,
granted, pledged or assigned pursuant to the Indenture and the other Security
Documents, or any part thereof, to the transferee who shall thereupon become
vested with all the rights therein or under applicable law given to Lender with
respect thereto, and (iii) Lender shall thereafter forever be relieved and fully
discharged from any liability or responsibility in the matter; but Lender shall
retain all rights given to it under this Note, the Loan Agreement or the
Security Documents with respect to any liabilities and the collateral not so
transferred.


All Notices required or permitted to be given pursuant hereto shall be given in
the manner specified in the Loan Agreement directed to the parties at their
respective addresses as provided therein.


This Note shall be governed by and construed in accordance with the laws of the
State of Texas and the applicable laws of the United States of America.


Time is of the essence.


Schedule A attached hereto is made a part hereof and incorporated herein in its
entirety by reference.








 
[SIGNATURE APPEARS ON THE FOLLOWING PAGE]






 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Borrower has duly executed this Note under seal the day and
year first above written.


BORROWER:


BELTWAY ASSETS LLC,
a Delaware limited liability company




By:
 /s/   J. Richard Rosenberg

   J. Richard Rosenberg
   Vice President and Chief Executive Officer



 

--------------------------------------------------------------------------------

 
 
Schedule A To Promissory Note

Principal Amount
$31,019,250.00
Applicable Interest Rate
6.0800%
Mortgagor
Beltway Assets LLC
Mortgagee
Legg Mason Real Estate Services, Inc.
Tenant
Cooper Cameron Corporation
Property Location                                Street
4646 West Sam Houston Parkway North
City
Houston
State
Texas
Zip Code
 
77041
Number of Payments
 
264
Monthly Gross Rent
Months 1 to 132
$199,719.05
Monthly Principal & Interest Payment
Months 133 to 264
$179,768.15
 
Months 1 to 132
$199,509.05
Monthly Trustee & Servicing Fee
Months 133 to 264
$179,558.15
   
$210.00
First Payment Date
 
12/9/2002
Final Payment Date (Maturity Date)
 
11/9/2024



Page 1 of 11



--------------------------------------------------------------------------------